*850Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered July 14, 2006, convicting him of attempted assault in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in precluding the testimony of a detective investigator regarding a complainant’s purported motive to fabricate. While proof tending to establish a motive to fabricate is never collateral and may not be excluded on that ground, such proof may be excluded when, as here, it is too remote and speculative (see People v Monroe, 30 AD3d 616, 617 [2006]; People v Sawyer, 304 AD2d 775, 776 [2003]; People v Hoover, 298 AD2d 599 [2002]).
The defendant’s contention, in effect, that the jury’s verdict was repugnant is unpreserved for appellate review (see CPL 470.05 [2]; People v Romgobind, 40 AD3d 1133 [2007]; People v Brown, 38 AD3d 676, 677 [2007]). In any event, the verdict was not repugnant since the acquittal on the counts of attempted murder in the second degree, attempted assault in the first degree, and a third count of attempted assault in the second degree did not negate any of the elements of criminal possession of a weapon in the second degree (see People v Brown, 38 AD3d at 677; People v Smith, 23 AD3d 416, 417 [2005]; People v Gatling, 222 AD2d 606 [1995]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt of criminal possession of a weapon in the second degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Mastro, J.P, Spolzino, Ritter and Leventhal, JJ., concur.